DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 9/14/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al(20190067526) in combination with Wu et al(US 2018/0138371) and Hwang et al (20030081642).
With respect to claim 1, Kim et al teach a  light-emitting diode device, comprising: a substrate”23,21”; an epitaxial layered structure which includes a first-type semiconductor layer”25”, an 
Kim et al do not teach the light emitting device, wherein one of said current-spreading layer”31”, said current-blocking unit”39”, and a combination thereof has a patterned rough structure. 
With respect to claim 2, Kim et al do not teach the light-emitting diode device, wherein said patterned rough structure has a plurality of protrusions that protrude in a direction away from said epitaxial layer3ed structure.
With respect to claim 3, Kim et al do not teach the light-emitting diode device, wherein each of said protrusions is one of a hemispherical protrusion, a conical protrusion, and a frustoconical protrusion. al layered structure.
With respect to claims 1-3, Wu et al teach roughening current speeding layer “113”(see fig.3)with potrusions . It would have been obvious to one of ordinary skill in the art to modify the invention of Kim et al as modified by teaching Wu et al for effective light extraction.
With respect to claim 4, Kim et al inherently teach the light-emitting diode device, wherein a projection of each of said protrusions on said epitaxial layered structure has a diameter of not greater than 50 .mu.m. because claimed limit not greater than 50 micron can be interpreted as anything less than 50 microns However such feature is well known in the art (see abstract, CN10151622)
With respect to claim 5, Kim et al do not teach the light-emitting diode device, wherein each of said protrusions has a height of not less than 100 nm. However such feature is well known in the art (see abstract, CN10151622)
With respect to claim 6, Kim et al do not teach the light-emitting diode device, wherein a distance between two adjacent ones of said protrusions is not greater than 20 .mu.m. However such feature is well known in the art (see abstract, CN10151622)
With respect to claim 7 Kim et al or Wu et al do not teach  the light-emitting diode device, wherein said distributed Bragg reflector has a thickness of not less than 3 .mu.m.  Hwang et al teach DBRs”14, 58” is not less than 3 microns. (see para 0048, fig.5). It would have been obvious to modify the invention of Wu et al by forming DBR thicker than 3 microns because such thickness suitable for effective reflection of light.
With respect to claim 8, Kim et al teach the light-emitting diode, wherein said current-blocking unit includes a first current-blocking layer”39” formed on said epitaxial layered structure “25,27,29”opposite to said substrate”21,23”, and said current-spreading layer “31”is disposed over said first current-blocking layer”39” and is connected to said epitaxial layered structure”25,27,29” 
With respect to claim 10, Kim et al teach the light-emitting diode, wherein said distributed Bragg reflector is formed with a first through hole and a second through hole”35”, and said light-emitting diode further comprises a P-type electrode unit”35” and an N-type electrode, said P-type electrode unit being formed in said first through hole and being electrically connected to said current-spreading layer”31”, and said N-type electrode “33”being formed in said second through hole(see recess exposing side walls) and being electrically connected to said first-type semiconductor layer “25”of said epitaxial layered structure. Fig 4B and related description).
With respect to claim 11, Kim et al teach a  method for manufacturing a light-emitting diode device, comprising the steps of: a) forming an epitaxial layered structure on a substrate, the epitaxial 
With respect to claim 12, Kim et al do not teach the method, wherein the patterned rough structure has a plurality of protrusions that protrude in a direction away from the epitaxial layered structure. 
With respect to claim 13, Kim et al do not teach the method, wherein each of the protrusions is one of a hemispherical protrusion, a conical protrusion, and a frustoconical protrusion. 
With respect to claims 12-13, Wu et al teach roughening current speeding layer “113” with protrusions (see fig.3). It would have been obvious to one of ordinary skill in the art to modify the invention of Kim et al as modified by teaching Wu et al for effective light extraction.
With respect to claim 14, Kim et al inherently teach the method, wherein a projection of each of the protrusions on the epitaxial layered structure has a diameter of not greater than 50 .mu.m. because claimed limit not greater than 50 micron can be interpreted as anything less than 50 microns. However such feature is well known in the art (see abstract, CN10151622)
With respect to claim 15, Kim et al do not teach the method, wherein each of the protrusions has a height of not less than 100 nm. However such feature is well known in the art (see abstract, CN10151622)
With respect to claim 16, Kim et al do not teach the method, wherein a distance between two adjacent ones of the protrusions is not greater than 20 .mu.m. However such feature is well known in the art (see abstract, CN10151622)
With respect to claim 17, Wu et al or Kim et al do not teach the method, wherein in step e), the distributed Bragg reflector has a thickness of not less than 3 .mu.m. Hwang et al teach DBRs “14, 58” is not less than 3 microns. (see para 0048, fig.5). It would have been obvious to modify the invention of Wu et al by forming DBR thicker than 3 microns because such thickness suitable for effective reflection of light.
With respect to claim 18, Kim et al teach the method, wherein in step c), the current-blocking unit includes a first current-blocking layer formed on the epitaxial layered structure opposite to the substrate, and the current-spreading layer is disposed over the first current-blocking layer and is connected to the epitaxial layered structure(see fig 4 A and 4 B). 
Allowable Subject Matter
Method claims, 9, 19, 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust the method, further comprising, a step e) of forming a first through hole and a second through hole in the distributed Bragg reflector, and a step f) of forming a P-type electrode unit in the first through hole and an N-type electrode in the second through hole, the P-type electrode unit being electrically connected to the current-spreading layer, and the N-type electrode being electrically 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtain from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816